Citation Nr: 0738705	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  03-12 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for left knee 
disability, claimed as secondary to service connected chronic 
lumbar syndrome with degenerative disc disease.

2.  Entitlement to service connection for left ankle 
disability, claimed as secondary to service connected chronic 
lumbar syndrome with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to May 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama, which denied service connection claims 
for left knee and left ankle disabilities, claimed as 
secondary to service-connected chronic lumbar syndrome with 
degenerative disc disease.  

With respect to the veteran's submission of private medical 
treatment and opinion regarding lumbosacral spine, dated in 
August and October 2007, the Board considers them to be a new 
claim for increased rating for lumbosacral spine, and 
accordingly refers them to the RO for action deemed 
appropriate.   

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

The veteran contends that his left knee and left ankle 
disabilities are secondary to his service-connected chronic 
lumbar syndrome with degenerative disc disease.  

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  

In this case, while the RO provided the veteran with notice 
of the four elements for direct service connection in VA 
letters of July 2002 and July and October 2003, it did not 
provide notice of the elements of secondary service 
connection, nor did it provide notice pursuant to Dingess, 
supra.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as to the issue of whether the left ankle 
condition is secondary to service connected chronic lumbar 
syndrome with degenerative disc disease, since February 2002, 
the veteran has received VA treatment for ankle pain and was 
prescribed an ankle brace and crutches in February 2004 by 
the VA, but has not been diagnosed with a disability.  
Further, the veteran continues to receive treatment for 
symtomatology attributable to his claimed left knee 
disability.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2007); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure for the issues on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. 
§§ 5103(a) and 5103A (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159 (2007) is 
fully satisfied.  In particular, the AOJ 
must send the appellant a corrective 
notice, that: (1) explains the 
information or evidence needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra, 
(2) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims and (3) 
informs the veteran of what would need to 
be proven to establish a secondary 
service connection claim, to include on 
the basis of aggravation.  

The claims file must include 
documentation that VA has complied with 
VA's duties to notify and assist a 
claimant.

2.  After completion of the above, the 
AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination, by appropriate an 
specialist, to ascertain the etiology of 
the veteran's claimed left knee and ankle 
disorders, if any are found.  All 
indicated tests or studies deemed 
necessary for accurate assessments, 
including X-ray studies, should be 
undertaken.  The claims file, this remand 
and treatment records must be made 
available to the examiner for review of 
the pertinent evidence in connection with 
the examination, and the report should so 
indicate.  

The examiner should offer an opinion as 
to (1) whether it is at least as likely 
as not (50 percent or more probability) 
that his left knee and ankle disabilities 
are proximately due to, or the result of, 
his service-connected chronic lumbar 
syndrome with degenerative disc disease, 
to include whether the service-connected 
lumbar disability has aggravated or 
accelerated his left knee and ankle 
disabilities.   

A complete rationale should be provided 
for the opinions given.  If the requested 
medical opinions cannot be given, the 
examiner should state the reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claims for service connection for 
left knee disability and left ankle 
disability as secondary to service-
connected chronic lumbar syndrome with 
degenerative disc disease.  In 
particular, the AOJ's review should 
include consideration of the provisions 
of 38 C.F.R. 
§ 3.310 (2007) and Allen, supra.  If any 
of the benefits sought on appeal are not 
granted, an appropriate supplemental 
statement of the case should be issued.  
The veteran and his representative should 
be afforded an opportunity to respond to 
the supplemental statement of the case 
before the claims folder is returned to 
the Board.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  No action by the veteran is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examinations may result in the denial of his claims.  
38 C.F.R. § 3.655 (2007).  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



